Citation Nr: 0918854	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for a psychiatric disability, 
claimed as bipolar disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has bilateral hearing loss related to 
service.  

2.  The preponderance of the evidence is against a finding 
that the Veteran has tinnitus related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing was not incurred in or aggravated by 
active service, and sensorineural hearing loss may be not 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2006, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In April 
2006, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his hearing loss and tinnitus 
claims.  Thus, the duties to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Hearing Loss

The Veteran essentially contends that he has hearing loss 
related to acoustic trauma during service.  He asserts that 
he was exposed to loud noise by generators while stationed in 
Okinawa. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records are negative for any complaints or 
findings of hearing loss.  The examination at service 
discharge noted that the Veteran's hearing was 15/15 on 
whispered voice testing.  The United States Court of Appeals 
for Veterans Claims (Court) has established that 15/15 is 
normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The first indication of hearing loss in the record is 
demonstrated in a December 2005 audiologic examination report 
from S. Keith, M.D.  The following pure tone thresholds, in 
decibels, were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
35
50
LEFT
5
15
15
55
75
 
Word recognition was 100 percent bilaterally.  Dr. Keith 
noted that the Veteran had noise induced hearing loss, worse 
on the left than the right.  He opined that it was possible 
that this could be due to noise exposure in service but 
without a hearing test at service discharge, it was 
impossible to make a definitive finding.  

VA afforded the Veteran an examination in August 2007 for 
which the claims folder was reviewed in conjunction with the 
examination.  The following pure tone thresholds, in 
decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
35
50
LEFT
5
10
10
50
80
 
Word recognition was 94 percent in the right ear and 96 
percent in the left ear.  The diagnosis was mild sloping to 
moderate hearing high frequency sensorineural hearing loss in 
the right ear, and moderate sloping to severe high frequency 
sensorineural hearing loss in the left ear.  The examiner 
noted that the first evidence of hearing loss was almost 36 
years after service discharge and there was no scientific 
evidence to base an assertion of late onset noise-induced 
hearing loss many years after military noise exposure.  She 
pointed out that it was known that the effects of noise are 
most noticeable immediately after exposure, and that hearing 
may temporarily shift but then return to normal after being 
removed from the noise environment.  The examiner opined that 
the preponderance of evidence supports an opinion that 
hearing loss was not caused or incurred during service.  In 
support of her conclusion, she cited that the first evidence 
of hearing loss was 36 years after service discharge, there 
was no scientific support for latent onset, and there was no 
supporting evidence closer to the time of service discharge.

Based on review of the evidence of record, the Board finds 
that service connection for hearing loss is not warranted.  
While the Veteran currently has hearing loss, there is no 
competent medical evidence that it is related to service.  
Service treatment records are negative for complaints or 
findings of hearing loss, and the first evidence of hearing 
loss was not until 36 years after service discharge.  In view 
of the lengthy period without treatment, there is no evidence 
of continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between current hearing loss and service.  In fact, Dr. 
Keith indicated that he was not able to determine the 
relationship of hearing loss to service with certainty.  
Additionally, the August 2007 VA examiner opined that hearing 
loss was not caused or incurred during service.  The Board 
finds this report to be probative as it was definitive, based 
upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Therefore, the criteria for service connection for bilateral 
hearing loss have not been met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his noise exposure in service and observations of 
his disorder.  Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder (i.e. that he currently has hearing loss related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran claims that he was denied employment soon after 
service because of his hearing loss, but has offered no 
competent evidence showing the presence of hearing loss until 
many years after service.  To the extent the Veteran is 
claiming that his hearing loss has been continuous since 
service, his statements are not credible.  In the Report of 
Medical History at service discharge, the Veteran denied that 
he had or had had hearing loss or any ear nose and throat and 
the examination at that time was negative for pathology.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Tinnitus

The Veteran essentially contends that he has tinnitus related 
to acoustic trauma during service.  He asserts that he was 
exposed to loud noise by generators while stationed in 
Okinawa. 

Service treatment records, including the examination report 
at service discharge, are negative for any complaints or 
findings of tinnitus.  

The first indication of tinnitus in the records is not until 
Dr. Keith's December 2005 record which noted that the ringing 
in the Veteran's ears was likely related to his hearing loss.  
Additionally, the August 2007 VA examination report noted 
recurrent tinnitus.  The examiner added that determining the 
etiology of tinnitus would be resorting to mere speculation.  
She noted that periodic head noise is not uncommon even in 
the normal hearing population.   

Based on the evidence, the Board finds that service 
connection for tinnitus is not warranted.  While the Veteran 
currently has complaints of tinnitus, there is no competent 
medical evidence that it is related to service.  Service 
treatment records are negative for complaints or findings of 
tinnitus, and the first evidence of hearing loss was not 
until 36 years after service discharge.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between current hearing loss and service.  In fact, Dr. 
Keith attributes tinnitus to hearing loss and the August 2007 
VA examiner indicated that she was not able to determine the 
etiology of it without resorting to speculation.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102

The Veteran is competent to attest to his noise exposure in 
service and observations of his disorder.  Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has tinnitus related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent the Veteran 
is claiming that his tinnitus has been continuous since 
service, his statements are not credible.  In the Report of 
Medical History at service discharge, the Veteran denied that 
he had or had had hearing loss or any ear nose and throat 
trouble and the examination at that time was negative for 
pathology.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that during service, he was 
given medication for depression which had its onset in 1968.  
Service treatment records are silent for any complaints or 
findings related to a psychiatric disability.  The 
examination at service discharge noted a normal psychiatric 
evaluation.  Additionally, on the Report of Medical History 
at that time, the Veteran indicated no as to the inquiries 
have you ever had/have you now depression or excessive worry, 
or nervous trouble of any sort.  

The first indication of a disability in the record was not 
until an April 2003 private treatment record noting an 
assessment of manic-depressive psychosis.  In May 2003, the 
Veteran was hospitalized for manic bipolar affective 
disorder.  Regarding onset of the disability, a January 2006 
letter from P.K. Jain, M.D. noted that the Veteran's bipolar 
disorder may have started after his "post traumatic 
experience" in service.  Further evaluation at a VA facility 
was recommended.  On remand, the Veteran should be afforded 
an examination to determine the nature and etiology of any 
currently diagnosed psychiatric disability, including the 
approximate date of onset.   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature, 
etiology, and date of onset of any 
psychiatric disability.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any 
currently diagnosed psychiatric 
disability is related to service.  
He/she also determine the approximate 
date of onset of the disability.  The 
examiner should provide the rationale 
for the opinion provided and 
specifically address the service 
treatment records, including the 
discharge examination report, and Dr. 
Jain's assertion that the Veteran's 
bipolar disorder may have started after 
his "post traumatic experience" in 
service.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


